         Case 1:19-cv-00335-BLW Document 9 Filed 10/30/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO



  EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION,                       Case No. 1:19-cv-00335-BLW

        Plaintiff,                              ORDER APPROVING CONSENT
                                                DECREE & CLOSING CASE
          v.

  VERITY PROPERTY
  MANAGEMENT, INC.,

        Defendant.



      The Court, having considered the foregoing stipulated agreement of the

parties (Dkt. 4), hereby orders that:

   (1) the Consent Decree be, and the same hereby is, approved as the final decree

      of this Court in full settlement of this action.

   (2) This lawsuit is hereby dismissed with prejudice and without costs or

      attorneys’ fees.

   (3) The Court retains jurisdiction of this matter for purposes of enforcing the

      Consent Decree approved herein.




MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cv-00335-BLW Document 9 Filed 10/30/19 Page 2 of 2



  (4) The Clerk is directed to close this case, subject to reopening in the event a

     party files a petition for enforcement of the Consent Decree.

                                             DATED: October 30, 2019


                                             _________________________
                                             B. Lynn Winmill
                                             United States District Judge




MEMORANDUM DECISION AND ORDER - 2
